925 N.E.2d 1279 (2010)
In the Matter of Stacy L. KELLEY, Respondent.
No. 49S00-0910-DI-438.
Supreme Court of Indiana.
May 7, 2010.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: In June 2008, Respondent began receiving on her unlisted phone number persistent pre-recorded messages from a company seeking a person by the name of Respondent's husband. Respondent and her husband agreed that Respondent would call the company at the toll-free number given in the messages. Accordingly, Respondent called the number and spoke to a male representative of the company, identifying her husband as her client. Noting what she thought was a feminine-sounding voice, Respondent gratuitously asked the company's representative if he was "gay" or "sweet." After the company representative commented on the unprofessional nature of this inquiry, the phone conversation ended abruptly.
Facts in mitigation are: (1) Respondent has no disciplinary history; (2) Respondent fully cooperated with the Commission; (3) Respondent has a history of providing service to the legal profession; (4) Respondent's comments were made after enduring harassing phone calls to her home; and (5) Respondent demonstrated her remorse by apologizing to the company representative.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(g), which prohibits engaging in conduct, in a professional capacity, manifesting bias or prejudice based upon sexual orientation, and this conduct was not legitimate advocacy.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline.
For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.